 MET FOOD 109 256 Food Corporation d/b/a Met Food; and its Golden State successor, Bafter Food Corportion and United Food & Commercial Workers Local 1500, AFLŒCIO. Cases 2ŒCAŒ30788, 2Œ CAŒ30862, 2ŒCAŒ30905, 2ŒCAŒ30986, 2ŒCAŒ 31025, and 2ŒCAŒ31170. December 20, 2001 SUPPLEMENTAL DECISION AND ORDER BY CHAIRMAN HURTGEN AND MEMBERS LIEBMAN AND WALSH On February 16, 2000, Administrative Law Judge Stven Davis issued the attached supplemental decision.1 The Respondent filed exceptions and a supporting brief, and the Ge neral Counsel filed a cross-exception2 and an answering brief. The National Labor Relations Board has considered the decision and the record in light of the exceptions3 and briefs and has decided to affirm the judge™s rulings, finings,4 and conclusions, and to adopt the recommended Order as modified.5 1 On March 10, 2000, the judge issued an erratum correcting his in-advertent omission of the attorneys™ appearances in this case.2 The General Counsel contends in his cross-exception that the judge failed to include discriminatee Aleida Torres and the amount of back-pay due her in his recommended Order. In this regard, the General Counsel contends that the compliance specification and notice of heaing included Torres and computed the backpay due her for the period of September 13, 1997, through September 29, 1997, as $240 plus inteest. The General Counsel further contends that the Respondent con-ceded in its posthearing brief that Torres is due this amount of backpay. In its answer, the Respondent admitted that Torres was due backpay for the period referred to above in the amount of $220. However, the Respondent subsequently conceded in the appendix attached to its posthearing brief that the amount of Torres™s backpay is $240. In light of the Respondent™s answer and posthearing brief, we grant the General Counsel™s cross-exception and find that Torres is due backpay in the amount of $240. We shall modify the judge™s recommended Order accordingly. 3 No exceptions were filed with respect to the judge™s findings (1) regarding discriminatees Domingo Almonte, Pascual Alonzo, Miguel Ayala, Wandy Cepeda, Marisol Chavez Frias, Jose Frometa, and Fracisco Urena; and (2) regarding the method chosen to calculate gross backpay.4 In adopting the judge™s finding that discriminatee Juan Lopez™ backpay should not be tolled, Chairman Hurtgen finds that the circustances of Lopez™ job search, and his decision to remain in a part-time job, are distinguishable from Acme Bus Corp., 326 NLRB 1447 (1998), wherein he dissented. In Acme Bus, the employee had the opportunity, and declined, to work two part-time jobs, the functional equivalent of a full-time job. In Lopez™ case, there is no showing that he was offered full-time work (or 2 part-time jobs). Therefore, there was no willful declination. Further, the Respondent has not shown that there were full-time jobs available for Lopez. 5 As stated above, we have modified the judge™s recommended Oder to include discriminatee Torres and the backpay due her. We have also modified the recommended Order to include the total amount of backpay. Finally, we have modified the recommended Order to reflect In adopting the judge™s finding that discriminatee Jose de la Cruz™ job at Key Food was not substantially equivlent to his job at Met Food before he was unlawfully dicharged on September 13, we note that the judge found that de la Cruz earned $6.50 per hour and $325 per week at Met Food in his predischarge job (on the basis of a 50-hour workweek). By contrast, the judge found that de la Cruz was paid $5.50 per hour at Key Food and worked there for about 1-1/2 weeks. The General Counsel contends that the judge™s finding that de la Cruz earned $460 at Key Food is erroneous, and asserts that de la Cruz actually earned $324.50. The record reflects that de la Cruz™ earnings at Key Food were, in fact, $324.50. As the General Cousel asserts, this is essentially consistent with de la Cruz™ credited testimony that he worked at Key Food for about a week and a half: at $5.50 an hour, de la Cruz would have had to work 59 hours to have earned $324.50 at Key Food. Thus, absent evidence that de la Cruz did not work a 40-hour workweek at Key Food, we shall assume that he worked 40 hours per week. At $5.50 per hour, de la Cruz earned approximately $220 per week at Key Food. This amounts to just 68 percent of what de la Cruz 
earned per week at Met Food, and demonstratesŠalong with the $1 per hour disparity in his hourly wages at Met Food compared to Key FoodŠthat his job at Key Food was not substantially equivalent to his job at Met Food. ORDER The National Labor Relations Board adopts the reommended Order of the administrative law judge as modified and orders that the Respondent, 256 Food Coporation d/b/a Met Food, Bronx, New York, its officers, agents, successors, and assigns, shall, jointly and sever-ally, with its successor, Bafter Food Corporation, Bronx, New York, its officers, agents, successors, and assigns, make whole the employees named below by paying them the amounts set forth opposite their names, plus interest 
as prescribed in New Horizons for the Retarded, 283 NLRB 1173 (1987), minus tax withholdings required by Federal and State laws. Domingo Almonte $3,276.22 Pascual Alonzo 4,342.55 Miguel Ayala 9,004.73 Wandy Cepeda 8,648.53 Jose de la Cruz 12,979.96 Marisol Chavez Frias 7,127.00 Jose Frometa 892.92 that Met Food and its Golden State successor Bafter Food Corp. are jointly and severally liable for the backpay remedy. See, e.g., AC Eletric, 333 NLRB 987 (2001). 337 NLRB No. 14  110 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD Juan Lopez 13,233.36 Aleida Torres 240.00 Francisco Urena 6,110.68 TOTAL BACKPAY: $65,855.95 Burt Pearlstone, Esq., for the General Counsel.•John Diviney, Esq., Portnoy, Messinger, Perl & Associates, •Syosset, NY, for the Respondent. SUPPLEMENTAL DECISION STATEMENT OF THE CASE STEVEN DAVIS, Administrative Law Judge: On March 1, 1999, the National Labor Relations Board issued its Decision and Order approving a Settlement Stipulation reached by the 
parties, directing 256 Food Corporation d/b/a Met Food to rein-state and make whole its employees Domingo Almonte, Pacual Alonzo, Miguel Ayala, Wandy Joel Cepeda, Jose de la Cruz, Marisol Frias, Jose Formeta, Juan Lopez, Aleida Torres and Francisco Urena, for losses resulting from Met Food™s unfair labor practices in violation of Section 8(a)(1) and (3) of the Act. On April 23, 1999, the United States Court of Appeals for the Second Circuit issued its Judgment enforcing the Board™s Order in full. A controversy having arisen over the amount of backpay due the discriminatees, on May 27, 1999, the Regional Director for Region 2 issued a Compliance Specification and Notice of Hearing. At the hearing, the Specification was amended. Rspondent timely filed an answer to the Specification.1 A hearing was held before me on October 4 and 5, 1999 in Manhattan. Upon the entire record, including my observation of 
the demeanor of the witnesses, and after considering the briefs filed by General Counsel and the Respondent, I make the folowing FINDINGS OF FACT Legal Principles The employees involved herein were the subject of a mass discharge which occurred on September 13, 1997, and were later reinstated on September 29, 1997. The Board™s ﬁobjective in compliance proceedings is to re-store, to the extent feasible, the status quo ante by restructuring the circumstances that would have existed had there been no 
unfair labor practices.ﬂ Alaska Pulp Corp., 326 NLRB 522, 523 (1998). ﬁAny formula which approximates what discriminatees 
would have earned had they not been discriminated against is acceptable if it is not unreasonable or arbitrary in the circustances. The formula should be representative of the 
discriminatee™s employment history and take into account intermittency of employment. The backpay claimant should 
receive the benefit of any doubt rather than the Respondent, the wrongdoer responsible for the existence of any uncertainty and against whom any uncertainty must be resolved.ﬂ La Favorita, 1 At the hearing, Respondent admitted the Specification™s allegation that Bafter Food is a Golden State successor to Met Food and is liable to remedy the unfair labor practices of Met Food, including the obligtion to make whole the discriminatees. Golden State Bottling Co. v. NLRB, 414 U.S. 168 (1973). That allegation had been previously dnied. whom any uncertainty must be resolved.ﬂ La Favorita, Inc., 313 NLRB 902, 903 (1994). The Board™s discretion is broad in its selection of a backpay formula that is reasonably designed to produce approximations of backpay due. Regional Import & Export Trucking Co., 318 NLRB 816, 821 (1995). Board compliance officer Esther Morales testified that she computed the gross backpay of the discriminatees based upon their weekly salary at the time of their discharge on September 13, 1997. Such figures were obtained by interviewing each of the discriminatees. Each was paid in cash and they received no pay stub or other written record of their earnings. Morales asked each employee how many hours he or she worked, and whether the amount of money received was the 
same each week. Most replied that they received the same 
amount most of the time, but when they worked fewer hours they received less pay. The payroll records of Respondent Met Food were not prduced although they had been requested by the compliance officer. I accordingly find and conclude that the method chosen to calculate gross backpay was a reasonable one. In the absence of payroll records or of written documentation given to the eployees, their recollection of their earnings during their eployment is the most reliable, and the only reliable method of determining what they earned while employed. The compliance officer reasonably assumed that their earnings during the back-pay period would have been the same as their earnings prior to their discharge. Bridgeway Oldsmobile, 294 NLRB 858, 860 (1989). Thus, the weekly earnings of the discriminatees during their employment with Respondent constitutes a reasonable 
approximation of what the discriminatees would have earned had they continued to work for Respondent during the backpay period. The amount of earnings prior to the start of the backpay period is an appropriate, accepted measure of determining gross earnings during the backpay period. A-1 Schmidlin Plumbing Co., 312 NLRB 191 (1993). Once the General Counsel has shown the gross backpay due in the Specification, the employer bears the burden of establising affirmative defenses which would mitigate its liability, including willful loss of earnings and interim earnings to be deducted from any backpay award. La Favorita, supra. A dicriminatee must make reasonable efforts to secure interim eployment in order to be entitled to backpay. The burden is on the Respondent to establish that the employee failed to exercise reasonable diligence in searching for work. ﬁThe Board emphsized that the standard is that of reasonable diligence, not the highest diligence, [and] that the sufficiency of a discriminatee™s efforts to mitigate backpay are determined with respect to the backpay period as a whole and not based on isolated portions of the backpay period.ﬂ Basin Frozen Foods, 320 NLRB 1072, 1074 (1996). Employees testified concerning their interim earnings. In most cases, those earnings were supported by pay stubs prvided to General Counsel prior to the hearing, who has consiered them in preparing the amended Specification which was  MET FOOD 111 issued on September 29, 1999. Complete backpay calculations are contained in the Appendix. 2 Domingo Almonte Prior to September 13, Almonte earned $325 per week for a 72 hour work week. Upon his reinstatement in late September, he earned $5.15 per hour, and worked 36 to 38 hours per week until his second discharge in late December, 1997. The parties stipulated that Almonte™s interim earnings at Respondent duing the fourth quarter of 1997 were $2,288.26. Following that discharge, in December Almonte obtained part time work at Key Food where he worked 28 to 29 hours per week at a rate of $6.00 per hour where he is still employed. In about June, 1998 he received a salary increase to $7.15 per hour. In May, 1998, while working at Key Food, Almonte otained a second job, at Field Marketing, where his starting wage was $7.00 per hour. He continued to work at both jobs through the end of the back pay period, March 4, 1999. Pascual Alonzo Alonzo testified that he worked at Respondent Met Food for nearly 1 year before his discharge on September 13, 1997. He earned $185 per week for a 38 hour week.3 He made the same amount each week and always worked the same number of hours with the same schedule. Although he stated that his 
wages varied occasionally if he worked fewer hours, he did not 
earn less than $185 per week. Following his reinstatement on September 29, Alonzo earned wages of $145 per week although he worked the same number of hours as he had prior to September 13. The parties stipulated that Alonzo earned $1413.61 in the fourth quarter of 1997. On March 4, 1999, the store was purchased by Fernando Btista who operated the facility as Respondent Bafter. Alonzo 
continued to receive the same wage until July 1, 1999 when he received a raise to $350 per week, and promotion to dairy maager. Batista testified that Alonzo worked only part-time after school for about 4 or 5 hours per day. Batista further stated that 
in early April, 1999, he paid Alonzo about $40 in cash each 
week in addition to his regular wages. Batista could not recall the exact amount of the extra payment, and also had no records 
of paying those sums to Alonzo until early July when he began paying him a salary of $350 per week. Alonzo denied receiving any additional wages in addition to the $145 he received from 
September 29, 1997 through June 30, 1999. I credit Alonzo™s denial of receipt of any more than $145 per week. Batista™s 
testimony is not supported by any documentation, which would be expected from a business operation. In addition, he was not certain as to the exact amount of those payments. Accordingly, I find that it was only when Alonzo was promoted to manager in July 1999 that he received the raise in pay. 2 The backpay computations set forth in the Appendix were made based upon the amended Specification and the hearing record.3 All the wages set forth herein are gross wages unless otherwise stated. Respondent argues that Alonzo must have received a raise in pay in March, 1999 because his co-worker, Francisco Urena received a raise at that time. Although the 2 workers are simlarly situated in that they both were continuously employed following their reinstatement on September 29, that does not prove that both received a raise. Respondent argues that it would make no sense for it to increase the wage of Urena but not Alonzo. That may be true, but there is no credible evidence to support a finding that Alonzo received such a raise in pay. The Specification, which issued in May, 1999, states that Alonzo™s backpay would continue to accrue until his weekly salary was ﬁproperly adjusted.ﬂ Inasmuch as he received a saary of $350 on July 1, 1999 and has continued to earn that saary which is more than his weekly earnings at Respondent Met Food, his backpay terminates with the beginning of the third quarter of 1999. Miguel Ayala Ayala earned $300 per week at Respondent Met Food prior to his discharge on September 13. He worked 10 to 12 hours per day, 6 days per week. Following his reinstatement in late September, he worked for about 1 month, and then, on October 20, was given a letter by Respondent asking that he bring, within 72 hours, his ﬁdocmentation or legal working permitﬂ from the Immigration and Naturalization Service (INS). Ayala stated that prior to this occasion he had never been asked by Respondent during his 3-year tenure with the company to provide such information. Ayala was discharged on October 22. It was stipulated that his earnings in the fourth quarter of 1997 were $545.27. Ayala stated that from October, 1997 through the time of the hearing he was not legally authorized to work in the United States. When he was asked by Respondent on October 20 to provide legal documentation concerning his ability to work in 
this country he was not able to do so. Ayala testified that following his discharge on October 22 he looked for work by reading advertisements in El Diario news-paper, and he called his friends and others and asked if they knew of businesses that were seeking employees. Although he lived in Manhattan he traveled to Queens and the Bronx searcing for work. He visited supermarkets including Associated, 
Bravo, C-Town, Super Extra and supermarkets located at 200th Street, and at 185th Street. He also visited the Sam Miguel Grcery. He limited his search to supermarkets, which was his 
expertise. During these visits, Ayala asked for work. He was 
never offered an application, but he was asked to leave his phone number. He did so, but was not called for work. Ayala found a job in early February, 1998 at the Associated Supermarket on Ogden Avenue. He earned $250 per week and worked until March 4, 1999 when he was offered reinstatement 
by Respondent. Respondent argues that Ayala was offered reinstatement in September, 1997, and at that time was asked to present proof of citizenship. However, as set forth below, the September 29 offer of reinstatement was found to be an improper offer inamuch as it unlawfully required Ayala to present INS documetation.  112 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD Respondent™s main argument is that Ayala was an illegal alien who possessed no legal authority to work in the United States. Respondent contends that it properly requested his proof of citizenship and when it was not produced had no further obligation to retain him in its employ. Accordingly, Respondent requests that backpay be limited to the period from September 
13, the date of discharge, to mid October, when after a reason-able time after his first reinstatement it was clear that he was an 
undocumented alien and unable to produce records supporting his legal ability to work in the United States. General Counsel argues that Respondent™s contentions are irelevant considering the Settlement Stipulation executed by it. By the terms of the Stipulation, Respondent withdrew its aswers to the consolidated amended complaint which alleged, inter alia, that on September 13, Respondent unlawfully dicharged Ayala, that on September 29, it unlawfully failed to properly reinstate Ayala by requiring him to present INS docmentation, and that on October 22, it unlawfully discharged Ayala.4 It is thus apparent that Respondent has admitted to violating the Act on September 29 by requiring Ayala to present docmentation of his lawful immigration status. In addition, there has been no showing that Respondent made a valid offer of reinstatement prior to March 4, 1999 when backpay was tolled since Ayala refused that offer. Undocumented aliens are employees under Section 2(3) of the Act and are entitled to the protections and remedies of the Act. County Window Cleaning Co., 328 NLRB 190 fn. 2 (1999) In A.P.R.A. Fuel Oil Buyers Group, 320 NLRB 408, 416 (1995), the Board held that backpay to an illegal alien would be tolled either as of the date the discriminatee is reinstated subject 
to compliance with the employer™s obligations under the Immgration Reform and Control Act of 1986 (IRCA) or when, after a reasonable period of time, he fails to produce the documents required by IRCA. Where an employer hires an employee with knowledge that he is not legally entitled to work in the Untied States, it cannot assert that it would have terminated the employee on the basis of his immigration status. A.P.R.A., supra, at 416; County, spra. However, the Board has held that where an employer can prove that it would not have offered an employee initial eployment had it known of his unauthorized immigration status, 
backpay terminates when the employer first learned that the employee was not legally authorized to work in the United States. Hoffman Plastic Compounds, Inc., 326 NLRB 1060, 1062 (1998). In such a case, the employer must show that it had a ﬁpolicy of compliance with IRCAﬂ and further that it did not knowingly hire any employee in violation of IRCA. The eployer in Hoffman made such a showing through evidence that (a) the employee there fraudulently presented another person™s birth certificate upon hire in order to prove his legal status (b) the employee™s employment application asked questions cocerning his immigration status and (c) there was no evidence 4 T he Stipulation contains a nonadmissions clause which excepts any admissions in Respondent™s answer. Inasmuch as the answers have been withdrawn the entire amended complaint stands as admitted. that the employer knowingly hired any employee in violation of IRCA. Respondent here did not make such a showing. Ayala testfied that he was never asked for immigration papers upon his hire or at any time during his employment. At the hearing there was testimony that beginning in October, 1997 he was ad-dressed as Miguel Leyva by Respondent. Ayala stated that Leyva was a friend of his who worked at the store in 1996 and 1997. However, there was no evidence that Ayala held himself out as Leyva in order to falsify his immigration status. Accoringly, Respondent was not lawfully concerned about Ayala™s 
immigration status when it hired him or at any time during his employment. As set forth above, Respondent™s attempts to ascertain Ayala™s immigration status on September 29 and Otober the Board were found to be unlawful. I therefore find that backpay continued until March 4, 1999 when an offer of reinstatement was made to Ayala. Wandy ﬁJoelﬂ Cepeda Cepeda testified that he earned $280 per week for a 70 to 71 hour, 6 day workweek, and was paid the minimum hourly wage. Following his reinstatement in late September, he was again discharged in late December, 1997. It was stipulated that he earned $2,111.47 in the fourth quarter of 1997. Cepeda testfied that in December, 1997, he worked at an Associated Spermarket for 2 days for which he was paid a total of $60. That sum must be added to the stipulated amount of $2111.47, for a total of $2171.47 which represents the amount of fourth quarter 1997 interim earnings. Upon his discharge from Respondent Met in December, he sought work at the Associated store but no work was available. Cepeda searched for work by visiting stores where he was told work was available. He sought work at supermarkets such as Associated, Key Food, Waldbaum™s, and also at hotels icluding the Marriott in Manhattan, restaurants, bakeries, a bagel store in Brooklyn, Mirage in Manhattan and LaMaya in the Bronx. He visited all such businesses and also searched the 
classified advertisements in the newspaper and asked his friends if they knew where he could obtain a job. Cepeda found work on February 23, 1998 as a replacement for his friend at an Associated Supermarket on Webster Avenue in the Bronx. He worked for 4 weeks earning $300 per week or 
a total of $1200. Cepeda was unemployed during the second quarter of 1998. Cepeda next worked at an Associated Supermarket on Ogden Avenue. He worked for 1 month in July,1998, earning $150 to $200. Cepeda worked part time there, whenever he was called to work. His average weekly earnings would therefore be $175 times 4 weeks or $700. While working there, Cepeda visited other businesses in an attempt to find full time work. He went 
to the Marriott Hotel in Manhattan, LaMaya and Three Way restaurants, and Associated, Bravo, C-Town, and Pioneer spermarkets. He stated that he visited about 20 locations in one week and then did not have enough money for subway fare to continue searching. He visited all the supermarkets that were 
within walking distance, visiting each one 2 or 3 times. In August, 1998 Cepeda found work in an Associated Spermarket on Webster Avenue where he worked for about 8 or  MET FOOD 113 9 months, to February or March, 1999. He earned $300 per week. For the months of August and September, which ocurred in the third quarter of 1998, the interim earnings comptation is $300 per week times 8 weeks or $2400. That sum plus $700 received in July totals $3100 for the third quarter of 1998. Cepeda continued to work at Associated through February, 1999 at a rate of $300 per week,. Thus, during the fourth quater of 1998, Cepeda earned $3900. In the 9 weeks constituting the first quarter of 1999 prior to his offer of reinstatement he 
earned $2700, not the $2400 set forth in the Specification. Cpeda™s interim earnings for the fourth quarter of 1998 and the first quarter of 1999 exceeded his gross backpay, and no back-pay is due. Respondent argues that Cepeda™s job search was ﬁdeficient,ﬂ stating that he only approached and applied for a couple of supermarket jobs and did not follow through on any of his iterviews. According to Respondent, Cepeda looked for jobs outside his area of expertise, the supermarket industry. I do not agree. In addition to the businesses set forth above, where he sought employment, his job search, as noted in his written search for employment form, indicated that from Janary to April, 1998, Cepeda also visited 2 laundromats, Bravo and C-Town supermarkets, 2 grocery stores, a cleaning estalishment and a travel agency. I find, based upon the above, that Cepeda™s search for employment was substantial and that he exercised more than reasonable diligence. In addition to looing for jobs in the supermarket industry he expanded his search to include businesses he had not worked in before. From his work in the supermarket, it would appear that Cepeda had geeralized skills that could readily transfer to numerous working environments. Associated Grocers, 295 NLRB 806, 811 (1989). In addition, he also sought work in the supermarket industry. Jose de la Cruz Jose de la Cruz testified that prior to his September 13 dicharge he earned $325 per week for a 48-hour week. He did not 
obtain employment in the 2-week period that he was uneployed between that discharge and his reinstatement in late September. It was stipulated that he earned $995.93 from Rspondent in the fourth quarter of 1997. In addition, he earned additional sums from Key Food Pick Quick that quarter. Acordingly, his fourth quarter, 1997 interim earnings are 
$1360.54, as set forth in the Amended Specification. De la Cruz was discharged again in early November, 1997. He stated that he looked for work following that discharge. His efforts included speaking to Union representatives about avail-able work, looking in newspapers, inquiring at stores and asing workers who were employed at supermarkets whether their employers were hiring. In December, 1997, a Union representative took de la Cruz to Key Food Pick Quick Foods, Inc., supermarket, a Union job, and recommended him. De la Cruz obtained a job in the frozen food department, identical to the job at Respondent Met Food. This was a job which offered Union benefits. De la Cruz worked there about 1 ½ weeks earning a total of $460 during that time. He stated that he left that job because he should have been paid $7.50 per hour but his first check stated that he earned $5.50. He testified that he could have remained employed at $5.50 per hour but did not do so because he was not paid the amount of money the employer agreed to pay. He told the manager that if he would not pay the amount he was told, he would leave. The manager said that he could do so. De la Cruz quit but denied that he did so voluntarily saying he was compelled to leave because the employer breached its agre
ment concerning the amount of his pay. He did not have an-other job when he quit. De la Cruz then searched for work. He visited Domino™s Pizza, two Key Food supermarkets, Pioneer Supermarket, a discount store in the Bronx and Waldbaum™s Supermarket at 
which he was told to return. He did so but no job was offered. He also looked in newspapers for job opportunities and called 
some advertisers. He had a telephone interview with the United Parcel Service, and he filled out an application for a maintnance position with Columbia University. He also visited many other stores, most being supermarkets. At some of the above businesses, de la Cruz completed applications when he was 
given them. In about March, 1998, de la Cruz found a job at the Assocated Supermarket on Valentine Avenue in the Bronx where he worked more than 2 months. He was paid $250 per week. The W-2 form for that employer stated that he earned total wages of $3914 during his employment there. He left that job because the owner sold the store and discharged most of the workers. He stated that he was asked to leave because the new owner wanted a ﬁchange of personnel.ﬂ The owner was satisfied with his job performance. He was dismissed in about July, 1998. In about June, de la Cruz worked at the New York Road Runners Club for 2 weeks where he dispensed water to marthon runners. He earned total wages of $487.50. Thereafter, de la Cruz worked for about 2 weeks in about August, 1998 for Shop Smart earning $280 per week or $560 for the 2 weeks off the books.5 He stated that he was asked to leave. He apparently asked that his employment be on the books but the employer refused. He left in about September. De la Cruz™ next job was at the Alamar grocery store where he worked for 2 months in late October and early November, 1998. He earned $125 per week, or a total of about $1000. Thus, the total interim earnings for the first 3 quarters of 1998 are, respectively, $3914, $1047.50 (comprised of $487.50 and $560), and $1,000. On November 16, de la Cruz began work at Telebeam Communications, where he is still employed. He earns $350 to 
$365 per week, but is paid by the hour depending upon how many hours he works. At the start of that employment he was in 
training for 2 months during which time he earned $6.00 per hour. His W-2 form for 1998 listed total wages as $1473. Respondent asserts that de la Cruz™s backpay should be tolled when he quit the job at Key Food Pick Quick. Respodent argues that his salary at Key Food was substantially simlar to that at Respondent Met Food and accordingly he could not have been dissatisfied with the $5.50 hourly wage received at Key Food. Respondent is incorrect in claiming that de la 5 General Counsel erroneously asserts that de la Cruz earned a total of $280 for both weeks. De la Cruz testified several times that he earned $280 per week and I accept that testimony.  114 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD Cruz testified that the hourly wage promised was $7.00. In fact, it was $7.50. Respondent calculates his hourly wage at Met Food at $6.25. That calculation was done by dividing his 
weekly wage of $325 by 52 hours per week. However, de la Cruz stated that the most hours he worked was 52, and the least he worked was 48. Accordingly, the appropriate average 
weekly hours is 50. His weekly wage of $325 divided by 50 is $6.50 per hour. Thus, de la Cruz earned $6.50 per hour at Rspondent Met Food. His claim is that he earned only $5.50 per hour at Key Food, which is a $1.00 reduction from his wages at 
Met and $2.00 less than he had been promised at Key Food. Respondent asserts that de la Cruz should have realized that he would be eligible for a raise in pay pursuant to the Union 
contract and stayed at that job. However, there was no proof 
that he was eligible for a raise, that he would have received a raise, or that the Union told him of such eligibility. It is somewhat disingenuous for Respondent to argue that de la Cruz should have remained in lower paying employment when he left because he was not being paid a higher amount. By leaving this job he sought higher paying work which would have benefited Respondent by increasing his interim earnings. Of course, in hindsight, we see that de la Cruz was not succesful in finding other employment for 2 or 3 months, but his reson for leaving that job, for higher pay, did not constitute a willful loss of earnings. Respondent asks why de la Cruz left a Union job paying Uion wages. That question has not been satisfactorily answered and it is Respondent™s burden to prove a willful loss of earings, which it has not done. The Board has held that ﬁa discriminatee who, without good cause, quits a comparable job with an interim employer has thereby incurred a willful loss of earnings warranting a redution in backpay. A discriminatee, however is under no obligtion to retain nonequivalent employment.ﬂ Glover Bottled Gas Corp., 313 NLRB 43 (1993). I find, accordingly, that the job at Key Food was not equivalent to that he held at Respondent Met. The wages were $1.00 less per hour at Key Food, and de la Cruz was under no obligation to retain such employment. Respondent also asserts that his quit at Shop Smart after working only 2 weeks because he was not happy at being paid off the books constitutes a willful loss of earnings. Respondent argues that since de la Cruz worked off the books at Respodent Met Foods he should have accepted similar terms at Shop 
Smart. No explanation was given as to why de la Cruz was not 
satisfied with being paid off the books. One can only speculate that his reason was that he wanted his employment to be made a matter of record so that the proper taxes were deducted from his pay for the payment of government benefits. There was testimony that de la Cruz may have been dicharged from his interim employment at Associated Supermaket on Valentine Avenue, and at Shop Smart. A discharge from interim employment, without more, does not constitute a willful 
loss of employment. As set forth in Ryder System , 302 NLRB 608, 610 (1991): A respondent must show deliberate or gross misconduct on the part of the discharged employee in order to establish a willful loss of employment. Here we find that the Respodents failed to show that Larry Elmore™s conduct fell within that standard. Elmore may have missed several scheduled de-liveries, but he committed no offense involving moral turptude and his conduct was not otherwise so outrageous as to suggest deliberate courting of discharge. Without such proof, Elmore™s discharge from ATS will not serve as a basis for tolling his backpay. The Board has found that discharges for the following resons did not toll backpay: (a) failure to call in or appear for 
work (b) refusing to work on Sundays (c) discharge for inca
ceration (d) unsatisfactory performance (e) argument with spervisor over working conditions. La Favorita, Inc., 313 NLRB 902, 903Œ904. (1994). I accordingly find that even if de la Cruz was discharged from his employment at Associated Supermarket and at Shop Smart, the reasons for his discharge did not constitute such conduct as would toll his backpay. Ryder, supra. Marisol Chavez Frias Frias worked as a cashier at Met Food. She first testified that prior to September 13 she earned $220 to $230, or an average of $210 per week at $5.15 per hour working 7 hours per day, 6 days per week. Based upon the above, the amended Specifiction alleged that Frias™ gross backpay was $216.30 per week (42 hours per week times $5.15 per hour). However, Frias also stated that when work was slow she went home early and did not work a full week. She further testfied that she often worked different hours during the week, and averaged perhaps 35 hours per week for which she earned about $172. Frias identified her timecards for the weeks of September 6 and 13.6 The card for September 6 indicated that she worked 42 hours at an hourly rate of $5.15, receiving weekly pay of $216.30. The card for September 16 indicated that she worked 33 ½ hours and received pay of $172.52. Respondent asserts that inasmuch as Frias stated that she earned $172 per week, her gross backpay must be based upon that amount, and not on $216.30 as set forth in the Specifiction. The only uncontroverted, documentary evidence in the re-cord concerning this matter are the 2 timecards. I cannot accept General Counsel™s gross backpay figure of $216.30 as Frias™ average weekly earnings because she stated that her hours of work were 8:00 a.m. to 3:00 p.m., which is confirmed by the 2 timecards. Thus, she stated specifically that she worked those 7 hours 6 days per week. Accordingly, 42 hours per week appears to be her regular hours, and also the maximum hours that she would have worked. Based upon Frias™ testimony that occsionally she worked fewer hours (which is supported by the time card for September 16 Œ 33 ½ hours) I cannot find that she always worked 42 hours per week as set forth in the Specifiction. Nor can I find, as argued by Respondent, that her weekly pay should be calculated at $172 (which would be approxmately 33 ½ hours) since it has been established that she worked 42 hours. 6 A third timecard which was undated has not been considered as it is unreliable.  MET FOOD 115 Therefore, I believe that a proper calculation would be the average of $172.52, the amount she earned during the week of September 16 and $216.30, the amount she earned during the week of September 6. Thus, the average of those weeks is $194.41. Accordingly, gross weekly backpay of $194.41 will be substituted for $216.30 for the entire backpay period. It was stipulated that Frias earned $1364.98 in the fourth quarter of 1997. Following her second discharge in late November, 1997, Frias found work in the middle of December as a cashier at the Associated Supermarket on Ogden Avenue. She worked there less than 5 days. She was released because the person she re-placed returned to work or because someone told the manager that he saw her and another employee ﬁassociating.ﬂ Frias did not recall how much money she earned in that job. Thereafter, Frias was out of work for about 3 months. During that time she visited stores such as C-Town and Aim supermakets near her home. She also visited a department store and a clothing store. She conceded that she did not go to too many stores and limited her search to the Bronx, claiming that she had no money for transportation to search for work. She also 
stated that she did not visit various supermarkets nearby Rspondent Met Food because she ﬁdid not want to go around thereﬂ and did not want to visit places ﬁfar awayﬂ where she had to use public transportation. Respondent argues that Frias unreasonably limited her job search citing Continental Insurance Co., 289 NLRB 579 (1988). That case is inapposite. The employee refused an offer of similar employment because it was too far to travel. The Board, in denying the claimant backpay, framed the issue as a refusal to accept an offer of similar employment and not in terms of the reasonableness of limiting her job search. Here, in contrast, Frias was not offered a similar job while she was out of work. I cannot find that Frias unreasonably limited her job search. Although it is true that she later found work in a super-market far from her home, I cannot find that she did not engage 
in a reasonably diligent search for work. Thus, she visited 2 supermarkets, a department store and a clothing store. When her search for work is looked at as a whole it is clear that she engaged in a proper search for work. In March, 1998, Frias found work at C-Town supermarket. She stated that that job was not close to her homeŠin fact it was ﬁpretty far away.ﬂ She worked there during May and June, 1998, earning the minimum wage of $5.15 per hour. Frias worked part time, 5 to 6 hours per day, 5 to 6 days per week. The first quarter 1998 calculation for such employment is 25 ½ 
hours per week times $5.15 per hour equaling $141.62 times 8 weeks or $1132.96, and not the $659.20 set forth in the amended Specification. She stated that she left because she ﬁdid not want to work there no more. No reason. I did not want to stay that long in a supermarketﬂ and ﬁdid not want to be there.ﬂ 
Frias stated that another reason for her leaving C-Town was that it was too far from her home. Frias was out of work only a few days when she began work at Rockbottom Stores, where she was employed about 2 months, from July 26 to late September. That store was located far from her home. She worked part time, earning $5.15 per hour. She enjoyed her job at Rockbottom more than at C-Town because she did not work on Sunday. The calculations for that employment, as set forth in the paystubs for Rockbottom and Duane Reade reflect third quarter 1998 earnings of $1,340 and 
not $649.16, the amount set forth in the amended Specification. Frias left Rockbottom and immediately began work, on Otober 5, 1998 at the Archdiocese of New York where she cotinued to be employed through the end of her backpay period, March, 1999. She began as an assistant bookkeeper trainee earning $8.00 per hour, working from 8:30 a.m. to 2:00 p.m., Monday through Thursday. Respondent argues that Frias™ voluntary quitting of the C-Town job constitutes a willful loss of earnings, contending that had she remained at C-Town she would not be entitled to back pay thereafter because her weekly wage was more than she earned at Respondent. However, she earned more at Respodent where she worked full time, than at C-Town where she was part time working fewer hours at the same rate of pay. The issue is thus whether Frias quit a comparable job with-out good cause. Glover, supra. First, in agreement with Rspondent, I find that Frias quit the C-Town job without good cause. She could give no valid reason for quitting. She did not say that she sought to improve her salary or type of work. However, although the nature of the work performed at C-Town was similar to that which she performed at Respondent, I cannot find that the C-Town job was a ﬁcomparableﬂ job. Her wages at C-Town were far less than she received at Respodent. She earned $216.30 per week at Respondent and only $141.62 at C-Town. Thus, I cannot find that her job at C-Town was equivalent to her job with Respondent which precluded her from quitting without cause. Moreover, it should be noted that 
after she quit the C-Town job, she secured employment within a few days with Rockbottom and then upon leaving that job immediately obtained a far better paying job with the Archdicese. Glover, supra. Jose Frometa Frometa™s testimony concerning his pre-strike earnings was far from clear. He testified that prior to his discharge on Setember 13, he always earned $359 per week, but then stated that he was never paid $359 per week. Then he conceded that $359 was the maximum amount he earned, and when he worked fewer hours he earned less, the least amount earned being $270 to $280 per week. Then he stated that that latter range was his wage during that time period. Frometa also testified that he worked for Pioneer Supermakets at which he earned $359 per week, for some period of time before the strike. Then he was transferred to Respondent Met Food and worked there for only 1 or 2 weeks before the Setember 13 strike. General Counsel argues that inasmuch as Pioneer was owned by the same person who owned Respondent Met Food, Nelson Diaz, and since Frometa was transferred to Met in an effort to 
ﬁpack the unitﬂ at Met, Frometa™s pre-strike wage should be calculated at $359 per week because but for the strike he would still have been employed at Pioneer. However, such a proposition is not supported by the evdence. The Settlement Stipulation did not name Pioneer as a party, does not mention Pioneer, and there is no reference to an  116 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD alleged attempt to pack the Met Foods unit with Pioneer eployees. It is General Counsel™s burden to prove gross backpay. Basin Frozen Foods, 320 NLRB 1072, 1074 (1996). I do not believe that General Counsel has proven that Frometa earned or would have earned $359 per week while employed at Met Food prior to his September 13 discharge. The most that can be discerned from Frometa™s testimony is that he earned $359 per week at Pioneer, and then upon his 
transfer to Met prior to the September 13 discharge he earned 
$270 to $280 per week at Met Food. I accordingly find that Frometa earned $275 per week while employed at Met prior to 
the September 13 discharge, and I shall amend the backpay calculations to state that Frometa™s gross backpay was $275 for 
the 10 weeks set forth in the Specification. Frometa was not questioned concerning his search for work during the 2-week period from his discharge to his reinstatment in late September. However, the Specification sets forth that his interim earnings during that period was $334 and I accept that figure. It was stipulated that Frometa received $1,523.08 during the fourth quarter of 1997. General Counsel asserts in his brief that 
Frometa voluntarily quit Respondent™s employ on about Nvember 28, 1997. Accordingly, Frometa is not entitled to back-pay following the fourth quarter of 1997. Juan Lopez Lopez testified that at the time of his discharge on September 13, he earned $290 per week for a 69 to 72 hour week. He was employed for 5 years before his termination. Upon his rein-statement in late September, 1997, his hours were reduced to 4 per day or 28 per week, and he earned about $136 to $150 per week. The parties stipulated that during the fourth quarter of 
1997, Lopez earned $1468.34. Lopez was again discharged on December 14. He stated that following his firing, he looked for work in the area in which he lived. He went to Pathmark and National supermarkets in the Bronx and a discount store in Manhattan. He could not recall other places he visited. He stated that he did not look for work at any businesses other than those three and did nothing else to look for work. Lopez became employed in early February, 1998 at an Assciated Supermarket on Ogden Avenue in the Bronx where he is still employed. He earns $5.15 per hour for a 5 hour workday. He works 5 days per week which is the amount he earned from the start of his employment until the hearing. Accordingly, beginning with the second quarter of 1998, his weekly interim earnings have been $128.75 or $1673.75 per quarter. Lopez did not seek to work any extra hours at Associated. He stated that he received no other income during the backpay period, athough even after he obtained that job he searched for work, including at a supermarket in Manhattan. However, he was not offered any other positions. It was stipulated that the backpay period ends on March 4, 1999. Respondent argues that Lopez should be disqualified for backpay as he intentionally incurred a willful loss of earnings 
by not seeking full time work following his employment in a part time position at Associated in February, 1998. Lopez testfied, however, that he sought work at a Manhattan supermarket 
after obtaining this position. Respondent contends that he en-gaged in no ﬁmeaningful searchﬂ for work, maintaining that following his full time employment with Respondent he had an obligation to find a similar position with the same number of hours he was employed at Respondent. McCann Steel Co., Inc. v. NLRB, 570 F.2d 652, 655 (6th Cir. 1978) is cited by Respondent on the issue of willful loss of 
earnings. In that case, the court overruled the Board™s decision. 
First, I am bound by Board decisions and not those of circuit courts. Hillhaven Rehabilitation Center, 325 NLRB 202 fn. 3 (1997). Second, in McCann, the court found that at the eployee™s interim employer ﬁovertime was readily available – [but the employee] did not always choose to take advantage of it.ﬂ The court found that inasmuch as the employee worked overtime at the respondent™s business but did not work avail-able overtime at the interim employer, he engaged in a willful loss of earnings, finding that he ﬁrefused to work the same number of hours at his interim employer as he had worked at 
McCann.ﬂ McCann is readily distinguishable. There was no evidence that there were additional hours available to be worked at Asociated. One other discriminatee, Miguel Ayala, testified that he began work at that store at the same time as Lopez. Ayala earned $250 per week, or about double the amount earned by Lopez. The record contains no explanation for the difference. 
Unlike McCann, there was no proof here that additional hours were available for Lopez and that he refused to work more 
hours. In addition, it is Respondent™s burden to prove that he could have worked more hours at Associated. Acme Bus Co., 326 NLRB 1447 (1998); United States Can Co., 328 NLRB 
334, (1999), or that he could have obtained a full-time job had he continued looking, or that he was offered but refused to accept full-time employment. Under these circumstances, Lpez should not be penalized for failing to continue looking for full-time employment after obtaining the part-time job. United States Can, supra. Although Lopez searched for work at only 3 stores, he was out of work for only 1 ½ months, and I find that he exercised reasonable diligence in searching for work. Respondent has not 
met its burden of proving that Lopez failed to exercise reason-
able diligence in searching for work. Francisco Urena Urena testified that prior to his discharge on September 13, he earned $260 per week for which he worked 10 to 13 hours per day, 6 days per week. Urena was not asked and did not testify about a search for work or the receipt of interim earnings from September 13 through September 29 when he was reinstated. Inasmuch as it is Respondent™s burden to show deductions from gross pay, I find 
that it has not established that any deductions from gross back-pay should be made for that 2-week period. Urena testified that upon his reinstatement on September 29, his gross pay was about $208 to $210 per week. However, the 
parties stipulated that Urena™s earnings in the fourth quarter of 1997 totaled $2,394.34. Inasmuch as there were 13 weeks that quarter, Urena™s weekly earnings would be $184.18. He earned  MET FOOD 117 the same amount until early March, 1999, when Respondent Bafter became the owner, and Urena then received $265 per week. For the first quarter of 1999, Urena earned $184.18 weekly from January 1, 1999 through the first week of March, 1999 (March 5) and then earned $265 for the remainder of March. General Counsel argues that Urena is entitled to receive backpay for the entire month of March notwithstanding that his wage rate increased to $265 in early March. Respondent argues 
that Urena™s backpay must end in early March because at that time his wages exceeded his pre-backpay weekly earnings of $260. I agree with General Counsel. Backpay computations are made on a quarterly basis and not a weekly basis. Thus, the 
entire first quarter of 1999 is considered in making backpay calculations. Woodline Motor Freight, 305 NLRB 6, 9 (1991); F. W. Woolworth Co., 90 NLRB 289, 293 (1950). Accordingly, Urena™s interim earnings were $184.18 per week or $2394.34 for each of the quarters from the fourth quater of 1997 through the fourth quarter of 1998. The first quarter of 1999 must be separated into 2 parts since Urena earned 2 different salaries during that quarter. In the 9-week period from January 1 through March 5, Urena earned $184.18 per week or $1657.62 for the 9 weeks. In the remaiing 4 weeks of March, Urena™s salary increased to $265 per week or $1060 for the 4 weeks. The total of those 2 sums, first quarter interim earnings is $2717.62. Urena is not entitled to backpay for the period beginning the second quarter of 1999 and thereafter inasmuch as his weekly salary of $265 or quarterly earnings of $3445 exceeded his gross backpay of $3380. ORDER The Respondents, 256 Food Corporation d/b/a/ Met Food, and its Golden State Successor, Bafter Food Corporation, their officers, agents, successors, and assigns, shall make the eployees named in the attached Appendix whole by paying to them the sums set forth in the column entitled Total Net Back-pay for each of the employees, with interest on such amounts to be computed in accordance with New Horizons for the Rtarded, 283 NLRB 1173 (1987), minus tax withholdings rquired by Federal and State laws. Year Quarter Weeks Weekly Wages Net Backpay 1997 3d 2 $325.00 $650.00. 4th 13 325.00 1936.74 1998 1st 13 325.00 689.48 2d 13 325.00 0 3d 13 325.00 0 4th 13 325.00 0 1999 1st 9 325.00 0 Total Net Backpay $ 3276.22 Year Quarter Weeks Weekly Wages Net Backpay 1997 3d 2 $185.00 $370.00 4th 13 185.00 991.39 1998 1st 13 185.00 496.86 2d 13 185.00 496.86 3d 13 185.00 496.86 4th 13 185.00 496.86 1999 1st 13 185.00 496.86 2d 13 185.00 496.86 3d 13 185.00 0 Total Net Backpay $ 4342.55 Year Quarter Weeks Weekly Wages Net Backpay 1997 3d 2 $300.00 $600.00 4th 13 300.00 3354.73 1998 1st 13 300.00 2650.00 APPENDIX Domingo Almonte Gross Backpay Interim Earnings $650.00 $0 4225.00 2288.26 4225.00 3535.52 4225.00 5643.56 4225.00 5643.56 4225.00 5643.56 2925.00 3884.58 Pascual Alonzo Gross Backpay Interim Earnings $370.00 $0 2405.00 1413.61 2405.00 1908.14 2405.00 1908.14 2405.00 1908.14 2405.00 1908.14 2405.00 1908.14 2405.00 1908.14 2405.00 4550.00 Miguel Ayala Gross Backpay Interim Earnings $600.00 $0 3900.00 545.27 3900.00 250.00  118 2d 13 3d 13 4th 13 1999 1st 9 Year Quarter Weeks 1997 3d 2 4th 13 1998 1st 13 2d 13 3d 13 4th 13 1999 1st 9 Year Quarter Weeks 1997 3d 2 4th 3 1998 1st 13 2d 13 3d 13 4th 13 1999 1st 9 Year Quarter Weeks 1997 3d 2 4th 13 1998 1st 13 2d 13 3d 13 4th 13 1999 1st 9 Year Quarter Weeks 19973d 2 4th 8 Year Quarter Weeks 1997 3d 2 4th 13 1998 1st 13 2d 13 3d 13 4th 13 1999 1st 9 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 300.00 •300.00 •300.00 •300.00•Total Net Backpay•Weekly Wages $280.00 •280.00 •280.00 •280.00•280.00•280.00•
280.00•Total Net Backpay•Weekly Wages $325.00 •325.00 •325.00•325.00•325.00 •325.00 •
325.00 •Total Net Backpay•Weekly Wages $194.41 194.41 194.41 
194.41 194.41 194.41 194.41 Total Net Backpay Weekly Wages $275.00•275.00•Total Net Backpay•Weekly Wages $290.00 290.00 290.00 290.00 
290.00 290.00 
290.00 3900.00 3250.00 650.00 3900.00 3250.00 650.00 3900.00 3250.00 650.00 2700.00 2250.00 450.00 $9004.73 Wandy Cepeda Gross Backpay Interim Earnings Net Backpay $560.00 $0 $560.00 3640.00 2171.47 1468.53 3640.00 1200.00 2440.00 3640.00 0 3640.00 3640.00 3100.00 540.00 3640.00 3900.00 0 2520.00 2700.00 0 $ 8648.53 Jose de la Cruz Gross Backpay Interim Earnings Net Backpay $650.00 $0 $650.00 4225.00 1360.54 2864.46 4225.00 3914.00 311.00 4225.00 1047.50 3177.50 4225.00 1000.00 3225.00 4225.00 1473.00 2752.00 2925.00 4006.80 0 $12979.96 Marisol Chavez Frias Gross Backpay Interim Earnings Net Backpay $388.82 $0 $388.82 2527.33 1364.98 1162.35 2527.33 1132.96 1394.37 2527.33 0 2527.33 2527.33 1340.00 1187.33 2527.33 2226.22 301.11 1749.69 1584.00 165.69 $ 7127.00 Jose Frometa Gross Backpay Interim Earnings Net Backpay $550.00 $334.00 $216.00 2200.00 1523.08 676.92 $892.92 Juan Lopez Gross Backpay Interim Earnings Net Backpay $580.00 $ 0 $580.00 3770.00 1468.34 2301.66 3770.00 1158.30 2611.70 3770.00 1673.75 2096.25 3770.00 1673.75 2096.25 3770.00 1673.75 2096.25 2610.00 1158.75 1451.25  MET FOOD 119 Total Net Backpay $13233.36 Francisco Urena Year Quarter Weeks Weekly Wages Gross Backpay Interim Earnings Net Backpay 1997 3d 2 $260.00 $520.00 $0 $520.00 4th 13 260.00 1998 1st 13 260.00 2d 13 260.00 3d 13 260.00 4th 13 260.00 1999 1st 13 260.00 2d 13 260.00 Total Net Backpay 3380.00 2394.34 985.66 3380.00 2394.34 985.66 3380.00 2394.34 985.66 3380.00 2394.34 985.66 3380.00 2394.34 985.66 3380.00 2717.62 662.38 3380.00 3445.00 0 $6110.68 